DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 12/02/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Best (US 2008/0072890 A1) in view of Hansen (US 2,184,142).
Regarding Claim 1, Best discloses a grill having a high temperature gas burner positioned partly within a combustion zone (see burner housing 70), said burner comprising a plurality of ports (52) constructed and arranged to discharge a gas air mixture from a plenum (50) for combustion in the combustion zone. Best further discloses at paragraph 0049: “Alternatively, the side ports 52 of the plenum 50 are not covered with the perforated plate(s) 54. Alternatively, the burner 36 can be replaced with a conventional port burner or other type of suitable heating device.”

    PNG
    media_image1.png
    606
    782
    media_image1.png
    Greyscale

Best does not disclose a flame quenching high temperature gas burner, comprising: a port plenum positioned within a combustion zone of the gas burner, the port plenum comprising a plurality of ports constructed and arranged to discharge a gas air mixture from the port plenum for combustion in the combustion zone, wherein in use, the temperature of the port plenum is above an auto ignition temperature of the gas air mixture; a mixture plenum, wherein in use, the temperature of the mixture plenum is below the auto ignition temperature of the gas air mixture in the port plenum; a quenching plate positioned between and separating the mixture plenum from the port plenum, the quenching plate comprising a plurality of 
Hansen teaches a flame quenching high temperature gas burner, comprising: a port plenum (14) positioned within a combustion zone of the gas burner (Hansen’s burner is intended for use inside a beer barrel, i.e. the combustion zone of the gas burner, in order to sufficiently heat the interior thereof to melt pitch on the interior of the barrel), the port plenum comprising a plurality of ports (16) constructed and arranged to discharge a gas air mixture from the port plenum for combustion in the combustion zone (see col. 1, line 50 through col. 2, line 13: “In use the gas and air is admitted through the pipe 5 where it engages the flame arrestor 8 and passes through the openings therein, thence into the combustion space 14 and out of the opening 16. By now holding a match to one of the openings 16, the gas issuing therefrom will ignite and travel into the combustion chamber 14. As the gas is passing through the openings 9 and 11, the flame will not pass this arrestor and will all burn within the combustion chamber. The combustion head 12 will soon become heated, thus expanding the burning gas to a point where it will project through the openings 16 as burning flames where it will combine with the outside atmosphere, producing a secondary combustion of very high heat intensity. Thus there is a primary combustion within the head and a secondary combustion out- side of the head.”), wherein in use, the temperature of the port plenum (14) is above an auto ignition temperature of the gas air mixture (see again col. 1, line 50 through col. 2, line 13; a self-sustaining combustion is occurring within the port plenum 14); a mixture plenum (6), wherein in use, the temperature of the mixture plenum is below the auto ignition temperature of the gas air mixture in the port plenum (inherent; the gas air mixture within the mixture plenum remains un-ignited which means the temperature of the gas air mixture is below the auto ignition temperature of the gas air mixture in the port plenum because otherwise the gas air mixture in the mixture plenum would ignite which is contrary to Hansen’s method of operation; furthermore, applicants claims are directed to an apparatus, Hansen teaches the same claimed structure as the claimed apparatus, therefore Hansen’s burner is expected to or is capable of operating in the same manner); a quenching plate (8) positioned between and separating the mixture plenum (6) from the port plenum (14), the quenching plate comprising a plurality of apertures (9, 11), wherein the apertures are sufficiently small to change the molecular carriers of the gas air mixture and quench a flame retrogressing from the port plenum to the mixture plenum (see again col. 1, line 50 through col. 2, line 13).

    PNG
    media_image2.png
    591
    713
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Best wherein said burner comprises a flame quenching high temperature gas burner, comprising: a port plenum positioned within a combustion zone of the gas burner, the port plenum comprising a plurality of ports constructed and arranged to discharge a gas air mixture from the port plenum for combustion in the combustion zone, wherein in use, the temperature of the port plenum is above an auto ignition temperature of the gas air mixture; a mixture plenum, wherein in use, the temperature of the mixture plenum is below the auto ignition temperature of the gas air mixture in the port plenum; a quenching 
Regarding Claim 6, Best discloses wherein the gas burner (36) is naturally aspirated, and the gas burner comprises a source that supplies primary air to the mixture plenum (see at least paragraph 0046: “Gas is supplied through the orifice 44 (FIG. 6) of the injector tube 34, whereby the gas is discharged into the entrance of the injector tube and primary air for combustion is drawn through the injector tube and mixed with the gas while passing through the injector tube. The injector tube 34 is mounted to a plenum 50 of the burner 36, so that the gas-air mixture enters the plenum.”) and a source that supplies secondary air to the combustion zone (see 88/90).
Regarding Claim 7, Best discloses wherein an infrared emitter (38) is positioned above the port plenum (as taught by Hansen) and above the combustion zone to receive heat from the burner (36) and emit infrared radiation.
Regarding Claim 8, Best discloses wherein the combustion zone is defined by sidewalls (72, 74, 76, 78), a bottom (86), and an infrared emitter (38) positioned above the port plenum (as taught by Hansen
Regarding Claim 9, Hansen teaches wherein in use, the temperature in the port plenum (14) is 500 degrees Fahrenheit or more than the temperature in the mixture plenum (the mixture plenum contains an unignited mixture of fuel and air, the port plenum contains combustion flames and/or combustion gases, Hansen teaches the use of a gaseous fuel which may comprise fuels such as natural gas, propane, butane, hydrogen or the like all of which burn or combust at temperatures approaching 2,000 degrees Fahrenheit or greater, e.g. propane combustion temperature is 3,560˚ Fahrenheit, thus the difference in temperature between an unheated supply of fuel and air, provided to said mixture plenum and the combustion temperature within the port plenum is 500 degrees Fahrenheit or more).
Regarding Claim 10, Best in view of Hansen discloses the limitations of the parent claim but does not explicitly disclose wherein the port plenum has a volume that is 15% to 35% of the mixture plenum. 
Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Best in of Hansen wherein the port plenum has a volume that is 15% to 35% of the mixture plenum, since applicant has not disclosed that this particular volume ratio range solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the volume ratio suggested by Hansen. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 
Regarding Claims 11 and 12, Best in view of Hansen discloses the limitations of the parent claim but does not explicitly disclose wherein the individual apertures of the quenching plate are not larger than 0.050 inches; wherein the individual apertures of the quenching plate are not larger than 0.025 inches.
Nonetheless, Hansen teaches that “As the gas is passing through the openings 9 and 11, the flame will not pass this arrestor and will all burn within the combustion chamber.”
Therefore the size of the apertures of the quenching plate are a result effective variable (i.e. the size of the apertures must be optimized to prevent flashback). It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Best in view of Hansen wherein the individual apertures of the quenching plate are not larger than 0.050 inches; wherein the individual apertures of the quenching plate are not larger than 0.025 inches, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 13, Hansen teaches wherein the quenching plate (8) is in thermal communication with the mixture plenum (6) and the quenching plate is cooled by the mixture plenum (the unignited mixture of fuel and air which is at a temperature of approximately the supply temperature of each contacts and passes through said quenching plate which thus has the effect of cooling the quenching plate. In other words, the quenching plate is cooled by conduction and convective heat transfer from the quenching plate to the fuel air mixture within the mixture plenum.).
Regarding Claim 14, with reference to Fig. 10, Best discloses that the burner (36) is positioned partially within the combustion zone and partially outside of said combustion zone wherein the part of the burner outside of the combustion zone is exposed to ambient/outside air (see bottom wall 86 defining the division between the part of the burner within the combustion zone and the other part of the burner outside of the combustion zone and exposed to outside air).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Best in view of Hansen wherein the mixture plenum is positioned outside the combustion zone of the gas burner, wherein the port plenum and the combustion zone are constructed and arranged so that heat is conducted from the combustion zone to an interior of the port plenum and wherein the mixture plenum is constructed and arranged so that heat is conducted from the mixture plenum into outside air as suggested by the combined teachings of Best in view of Hansen, since such a modification would expose said mixture plenum to conduction and convective heat transfer with outside air thereby maintaining said mixture plenum at a temperature which furthers the goal of preventing flashback through said quenching plate; conversely, such a modification would expose said port plenum to said combustion zone thereby allowing conductive and convective heat transfer to said port plenum which would assist in maintaining said port plenum at a temperature favorable to combustion therein.
Regarding Claim 15, Best in view of Hansen discloses wherein the quenching plate (as taught by Hansen) is connected to a housing of the grill (Best, 70) and is in thermal communication with the housing of the grill (since said quenching plate would be in indirect contact with said housing of the grill via direct contact with the burner structure which is in direct contact with said housing of the grill).
Regarding Claim 17, Best in view of Hansen discloses the limitations of the parent claim but does not explicitly disclose wherein the plurality of apertures occupy no more than one third (1/3) of the surface area of the quenching plate.
Nonetheless, Hansen teaches that “As the gas is passing through the openings 9 and 11, the flame will not pass this arrestor and will all burn within the combustion chamber.”
Therefore the surface area of the apertures of the quenching plate is a result effective variable (i.e. the surface area the apertures comprise must be small enough to prevent flashback). It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Best in view of Hansen wherein the plurality of apertures occupy no more than one third (1/3) of the surface area of the quenching plate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 18, Best discloses wherein a housing of the grill (70) comprises an enclosed combustion zone defined by sidewalls (72, 74, 76, 78), a bottom (86), and an infrared emitter (38) positioned above the port plenum (see 50/52) and above the combustion zone (i.e. the combustion zone defined by the space between the burner 36, the emitter 38, and inner walls 80, 82
Regarding Claims 19 and 20, Best in view of Hansen discloses the limitations of the parent claim but does not explicitly disclose wherein a plurality of ports in the port plenum are equal to or greater than 0.10 inches in diameter; wherein a plurality of ports in the port plenum are equal to or greater than 0.15 inches in diameter.
Nonetheless, Hansen teaches at col. 1, lines 44-47 that “Openings 16 are radially arranged in this combustion head 12 and have an area greater than the combined area of the openings through the member 8.”
Therefore the area of said plurality of ports (i.e. Hansen’s openings 16) as defined by their diameter is a result effective variable (i.e. the relationship between the area port plenum ports and the apertures of the quenching plate). It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Best in view of Hansen wherein a plurality of ports in the port plenum are equal to or greater than 0.10 inches in diameter; wherein a plurality of ports in the port plenum are equal to or greater than 0.15 inches in diameter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 2-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Hansen as applied to its parent claim above, and further in view of Best ‘967 (US 7726967 B2).
Regarding Claim 2, Best in view of Hansen does not disclose wherein the quenching plate comprises a wire mesh screen disposed within a plate, and the wire mesh screen is surrounded by a material forming the plate.
Nonetheless, Best ‘967 teaches a burner comprising a quenching plate (22/26) comprises a wire mesh screen (25) disposed within a plate (30), and the wire mesh screen is surrounded by a material forming the plate (30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Best in view of Hansen wherein the quenching plate comprises a wire mesh screen disposed within a plate, and the wire mesh screen is surrounded by a material forming the plate as taught and/or suggested by Best ‘967, since both Hansen and Best ‘967 teach quenching plates, it would have been obvious to one skilled in the art to substitute one quenching plate for the other to achieve the predictable result of quenching a retrogressing flame.
Regarding Claim 3, Best in view of Hansen does not disclose wherein the quenching plate comprises a plurality of wire mesh screens disposed within a plate, and wherein each wire screen of the plurality of wire mesh screens is surrounded by a material forming the plate.
Nonetheless, Best ‘967 teaches a burner comprising a quenching plate (22/26) wherein the quenching plate comprises a plurality of wire mesh screens (25) disposed within a plate (30), and wherein each wire screen of the plurality of wire mesh screens is surrounded by a material forming the plate (30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Best in view of Hansen wherein the quenching plate comprises a plurality of wire mesh screens disposed within a plate, and wherein each wire screen of the plurality of wire mesh screens is surrounded by a material forming the plate as taught and/or suggested by Best ‘967, since both Hansen and Best ‘967 teach quenching plates, 
Regarding Claim 4, Best in view of Hansen does not disclose wherein the quenching plate comprises a wire mesh screen disposed within a metal plate, and the wire mesh screen is surrounded by metal forming the metal plate.
Nonetheless, Best ‘967 teaches a burner comprising a quenching plate (22/26) wherein the quenching plate comprises a wire mesh screen (25) disposed within a metal plate (30), and the wire mesh screen is surrounded by metal forming the metal plate (30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Best in view of Hansen wherein the quenching plate comprises a wire mesh screen disposed within a metal plate, and the wire mesh screen is surrounded by metal forming the metal plate as taught and/or suggested by Best ‘967, since both Hansen and Best ‘967 teach quenching plates, it would have been obvious to one skilled in the art to substitute one quenching plate for the other to achieve the predictable result of quenching a retrogressing flame.
Regarding Claim 5, Best in view of Hansen does not disclose wherein the quenching plate comprises a plurality of wire mesh screens disposed within a metal plate, and wherein each wire mesh screen of the plurality of wire mesh screens is surrounded by metal forming the metal plate.
Nonetheless, Best ‘967 teaches a burner comprising a quenching plate (22/26) wherein the quenching plate comprises a plurality of wire mesh screens (25) disposed within a metal 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Best in view of Hansen wherein the quenching plate comprises a plurality of wire mesh screens disposed within a metal plate, and wherein each wire mesh screen of the plurality of wire mesh screens is surrounded by metal forming the metal plate as taught and/or suggested by Best ‘967, since both Hansen and Best ‘967 teach quenching plates, it would have been obvious to one skilled in the art to substitute one quenching plate for the other to achieve the predictable result of quenching a retrogressing flame.
Regarding Claim 16, Best in view of Hansen does not disclose wherein the quenching plate comprises a wire mesh screen disposed within a plate, and the wire mesh screen is surrounded by a material forming the plate, and the wire mesh screen occupies no more than one third (1/3) of the surface area of the quenching plate.
Nonetheless, Best ‘967 teaches a burner comprising a quenching plate (22/26) wherein the quenching plate comprises a wire mesh screen (25) disposed within a plate (30), and the wire mesh screen is surrounded by a material forming the plate (30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Best in view of Hansen wherein the quenching plate comprises a wire mesh screen disposed within a plate, and the wire mesh screen is surrounded by a material forming the plate as taught and/or suggested by Best ‘967, since both Hansen and Best ‘967 teach quenching plates, it would have been obvious to one skilled in the 
Best in view of Hansen and Best ‘967 does not explicitly disclose wherein the wire mesh screen occupies no more than one third (1/3) of the surface area of the quenching plate.
Nonetheless, Hansen teaches at col. 1, lines 44-47 that “Openings 16 are radially arranged in this combustion head 12 and have an area greater than the combined area of the openings through the member 8.”
Therefore the surface area of the apertures (defined by the wire mesh area taught by Best ‘967) of the quenching plate is a result effective variable (i.e. the surface area that the apertures comprise must be small enough to prevent flashback and must comprise an area smaller than the area comprising the plurality of ports in the port plenum). It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify Best in view of Hansen and Best ‘967 wherein the wire mesh screen occupies no more than one third (1/3) of the surface area of the quenching plate, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action. For example:

    PNG
    media_image3.png
    466
    609
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    302
    576
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    941
    705
    media_image5.png
    Greyscale

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799